In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00185-CR

______________________________



RODNEY PAUL TOUPS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 402nd Judicial District Court

Wood County, Texas

Trial Court No. 18,810-2005







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Rodney Paul Toups appeals from the adjudication of his guilt for the offense of aggravated
assault against a public servant. (1) See Tex. Penal Code Ann. § 22.02 (Vernon Supp. 2007).  The
court sentenced Toups to fifteen years' imprisonment.  Toups was represented by appointed counsel
at trial and by different appointed counsel on appeal.  Toups' appellate attorney has filed a brief in
which he concludes that the appeal is frivolous and without merit, after a review of the record and
the related law.
	Appellate counsel states that he has studied the record and finds no error preserved for appeal
that could be successfully argued.  The brief contains a professional evaluation of the record and
advances one  arguable ground for review.  This meets the requirements of Anders v. California, 386
U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
	Counsel mailed a copy of the brief to Toups on February 25, 2008, informing Toups of his
right to examine the entire appellate record and to file a pro se response.  Counsel simultaneously
filed a motion with this Court seeking to withdraw as counsel in this appeal.  This Court notified
Toups that any pro se response was due on or before March 31, 2008.  Toups filed two motions to
extend time to file his pro se response, which were both granted, making his pro se response due
June 5, 2008.  Toups has not filed a response, nor has he requested additional time in which to file
such a response. 
	We have determined that this appeal is wholly frivolous.  We have independently reviewed
the clerk's record and the reporter's record, and we agree that no arguable issues support an appeal. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
	We affirm the trial court's judgment. (2)

						Jack Carter
						Justice

Date Submitted:	July 10, 2008
Date Decided:		July 11, 2008

Do Not Publish
1. Toups also has a companion appeal before this Court, cause number 06-07-00186-CR, in
which he appeals his adjudication of guilt for the offense of burglary of a habitation.
2. Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Toups in this case.  No substitute
counsel will be appointed.  Should Toups wish to seek further review of this case by the Texas Court
of Criminal Appeals, Toups must either retain an attorney to file a petition for discretionary review
or Toups must file a pro se petition for discretionary review.  Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for
rehearing that was overruled by this Court.  See Tex. R. App. P. 68.2.  Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case.  See Tex. R. App. P. 68.3.  Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See Tex. R. App. P. 68.4.